UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Annual Report | August 31, 2012 Performance Trust Total Return Bond Fund (Symbol: PTIAX) and Performance Trust Municipal Bond Fund (Symbol: PTIMX) © 2012. Performance Trust Investment Advisors. All Rights Reserved. LETTER FROM THE INVESTMENT ADVISER (Unaudited) Dear Fellow Shareholders: Performance Trust Total Return Bond Fund (PTIAX) Annual Management’s Discussion of Fund Performance:9/1/2011 – 8/31/2012 As we complete our second year in operation as of August 31, 2012, we are pleased to report that PTIAX achieved a total return of 12.61% over the past year.Below we highlight some of the significant influences on bond markets and our Fund over the past twelve months. First, the Federal Reserve has exerted significant influence over bond markets through its commitment to keep short term interest rates low until 2014, and its extraordinary purchases of Treasury bonds and residential mortgage backed securities issued by government agencies (Agency RMBS).For example, the 10-year Treasury bond yield has declined from 2.22% to 1.54% over the past year. Second, spreads on fixed income instruments have tightened relative to Treasury bonds, or in simpler terms, the yield differential has become smaller.For example, the FINRA/Bloomberg Investment Grade US Corporate Bond Index spread to Treasuries has tightened from 3.62% to 2.73% during the past year.Spreads in other fixed income sectors have similarly tightened. PTIAX is a “total return”bond fund, which means that our portfolio management team focuses its efforts on the sectors which we estimate will offer the potential best future return, accounting for risk.During the past year, we concluded that non-agency residential mortgage-backed securities (Non-Agency RMBS) and municipal bonds offered the potential best future return.As a result, for most of the year, our portfolio exposure was roughly 50% in Non-Agency RMBS and 40% in municipal bonds.We usually keep 5-10% of the portfolio in cash so that we can quickly take advantage of market pricing inefficiencies when they occur. In each case, we sought bonds in which credit risk was mispriced and/or embedded interest rate options created favorable risk/reward profiles.We seek this type of complexity in our investment choices because we believe it separates the top fixed-income managers from the average fixed-income managers.During the past year, both Non-Agency RMBS and municipal bonds indeed rallied in price, which explains some of the return we achieved.The remainder of the return was achieved from the periodic interest we receive on the portfolio. One important question for the fixed income investor is:Is the risk of investing in “high-quality” bonds at low interest rates worth the risk/reward?Another important question is:Can better risk/reward profiles be found elsewhere in the fixed income markets? We believe the answers to these questions, in order, are “no” and “yes.” First we address the “no.”An investor in 5-year Treasury bonds is accepting a yield of 0.60% as of August 31, 2012.Mathematically, assuming rates can fall no lower than 0%, the largest capital gain an investor can achieve by selling the bond prior to its maturity is 3%.Also mathematically, assuming the bond matures at par (i.e., a $100 investment), the investor will receive $103 in principal and interest over the coming five years.In either case, the investor cannot achieve the 6+% he achieved over the past decade from investing in government bonds.Further, the investor will lose real purchasing power if inflation exceeds 0.60% over the next five years.In addition, the investor can lose quite a bit of money in lost opportunity if interest rates were to rise for one reason or another.This asymmetry of risk vs. reward is why we avoid Treasury bonds.Yet bonds issued or guaranteed by the U.S. government represent 75% of the “Barclays Aggregate,” a common fixed-income benchmark, so that is the risk/reward profile most U.S. bond investors accept, whether they understand that or not. Fortunately, the “yes” provides an alternative.During the past year, the Fund has been primarily invested, and continues to be invested in, Non-Agency RMBS and municipal bonds.In these two sectors, which contain pricing inefficiencies, we believe we can employ our analytical and trading methods to create potentially better risk/reward profiles.We believe these sectors have not fully recovered from the credit crisis of 2008, so we can try to take advantage of mispriced credit risk. As we survey the fixed income markets going forward, we continue to believe that the Non-Agency RMBS and municipal bond sectors offer the potential for better expected return per unit of investment risk we accept.Over the coming year, we believe that investment insight will generate notable performance, especially in a world of persistently low interest rates on many fixed income alternatives. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISER (Unaudited) Performance Trust Municipal Bond Fund (PTIMX) Annual Management’s Discussion of Fund Performance:9/1/2011 – 8/31/2012 What factors affected the U.S. economy and municipal market during the twelve-month reporting period ended August 31, 2012? The past twelve months ended August 31, 2012 have received signs of weak economic recovery for the U.S. and global economies, although in a disjointed and uneven manner.The eurozone has continued to weaken, with region-wide GDP contracting from a year ago.With renewed funding pressures on Italy and Spain, along with continued concerns regarding a Greek exit from the euro, the toll on the core countries is reflected in a slowing of their respective economies’ business activities.Emerging market economies have also been impacted by the eurozone crisis as evidenced by China’s recent down draft in exports. The U.S. economy has exhibited signs of stabilization in the midst of what can only be defined as a generally difficult recovery.The housing sector has demonstrated firmness, as the combination of a modest recovery in home prices, a decline in the inventory of unsold homes, and a continued easing of credit has led to a rebound in residential investment spending.As a consequence, the broader economy has seen a rise in consumer spending and increased demand, particularly in bigger ticket items.The data regarding labor has been mixed, with non-farm payroll numbers tepid at best. Treasury bond prices have been supported by a number of both international and domestic factors.As mentioned above, international factors positively impacting U.S. Treasury bond prices included continued international concern regarding possible outcomes for the eurozone resulting in a flight to quality in securities such as U.S. Treasury bonds.On the national front, the Federal Reserve has exerted significant influence over bond markets through its commitment to keep short term interest rates low until 2014 (now 2015), and its extraordinary purchases of both Treasury bonds and residential mortgage backed securities issued by government agencies (Agency RMBS).For example, the 10-year Treasury bond yield has declined from 2.22% to 1.54% over the past year. Over the past twelve months, municipals were tethered to the direction of Treasuries, although with some lagging effect.Factors supporting the municipal bond market included continued strong demand for municipal bonds along with a growing, but manageable supply.On the demand side of the equation, investor appetite has been evident by sustained strong municipal bond mutual fund inflows.Year-to-date, municipal bond mutual fund net inflows through the end of August 31, 2012 totaled $35.8 billion.In fact, tax-exempt municipal bond mutual fund flows have been positive for 39 consecutive weeks, bringing the aggregate net inflows to $39.6 billion since it started late in 2011.At the same time, mutual fund flows continued their positive trend, and municipal bond calls and maturities have been a strong factor, taking municipal bonds out of client portfolios including mutual funds, closed-end funds, and separately managed accounts.Another factor that positively impacted the municipal bond market was a new issue calendar that has been easily absorbed. How did the Fund perform during the reporting period? Performance Trust Municipal Bond Fund (PTIMX) experienced strong relative performance for the twelve months ended August 31, 2012.The Fund’s returns assume the reinvestment of all distributions.For the twelve month period ended August 31, 2012, the Fund generated a total return of 17.38% versus the Barclays Capital U.S. Municipal Bond Index at 8.78% over the same period. At the end of August 31, 2012, the Fund’s annual reporting period, PTIMX was fully invested, with a majority of the Fund in intermediate-maturity municipals in the lower investment grade and below-investment grade credit spectrum, a part of the municipal market that we think continues to hold a great deal of value.We believe PTIMX is well diversified across sectors, issuers, and states.There are a total of 97 positions, with the largest single exposure representing 2.88% of the Fund’s net assets.PTIMX currently has 41.72% of its assets invested in Baa/BBB quality bonds.Additionally, the Fund has 18.77% in the non-rated and below investment grade space. Credit quality breakdown (as of 8/31/2012): Percentage Credit Quality* of Net Assets AAA/Aaa 0.53% AA/Aa 9.32% A 22.72% BBB/Baa 41.72% BB/Ba 4.50% B 0.54% Non rated 13.73% Net cash & equiv. 6.94% * Credit distribution is provided by Moody’s and Standard & Poor’s as of August 31, 2012. The Fund uses the higher of the two ratings. Investment Grade refers to a bond considered investment grade if its credit rating is BBB or higher by Standard & Poor’s or Baa or higher by Moody’s. Below Investment Grade refers to a bond rating below that of investment grade. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISER (PTIMX) Sector concentration (as of 8/31/2012): Percentage Sectors of Net Assets CCRC 16.57% Hospital 16.51% Education 10.86% Other Revenue 9.62% Higher Education 8.79% Tax OB – Unlimited 5.55% Water & Sewer 4.43% Transportation 4.19% Student Loan 3.40% Insured 2.77% IDB 2.19% Dedicated Tax 1.92% Tobacco 1.72% Utility 1.46% Housing 1.24% Municipals 0.71% Tax OB – Limited 0.58% Multi Family HSG 0.55% Net cash & equiv. 6.94% State allocations (as of 8/31/2012): Percentage States of Net Assets AZ 5.75% CA 3.75% CO 5.13% CT 0.80% DC 1.44% FL 12.15% GA 0.70% HI 0.77% IA 1.42% IL 7.98% IN 3.01% LA 1.66% ME 1.16% MI 7.69% MN 2.67% MO 0.72% NC 0.84% NH 2.32% NJ 5.93% NY 1.63% OH 2.56% OK 1.16% OR 1.28% PA 5.00% PR 3.04% TN 1.87% TX 1.72% UT 1.67% VA 2.00% VT 0.51% WA 1.25% WI 0.74% WY 1.53% Coupon distribution: Percentage Coupon of Net Assets 0 - 3.99 2.52% 4 - 4.99 13.68% 5 - 5.99 58.01% 6 - 6.99 13.24% 7 - 7.99 4.82% 8 - 8.99 0.79% 9 - 9.99 0.00% 10 & over 0.00% Net cash & equiv. 6.94% Maturity breakdown: Percentage Maturity of Net Assets Net cash & equiv. 6.94% 0–4.99 years 1.41% 5–5.99 years 1.53% 6–6.99 years 1.47% 7–7.99 years 0.25% 8–8.99 years 6.55% 9–9.99 years 8.52% 10–14.99 years 40.74% 15–19.99 years 20.45% 20–24.99 years 6.53% 25–29.99 years 2.62% 30 years & over 2.99% Average Maturity 13.32 yrs The Fund’s NAV for the period ended August 31, 2012 was $22.81.The weighted average maturity of the bonds was 13.32 years, with an average duration (a measure of the Fund’s sensitivity to interest rate movements) of 6.54 years. What strategies did you use to manage the Fund? How did these strategies influence performance? PTIMX is managed with a fundamental, bottom up, individual bond-by-bond focus.We employ a value-oriented approach when analyzing municipal bonds, looking for bonds that we believe can provide attractive income and after tax PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISER (PTIMX) (Unaudited) total return potential.Our goal is to purchase municipal bonds at a yield differential, or “spread” to “AAA” rated bonds that compensate clients for credit and liquidity risk embedded in the bond today, and that possess credit fundamentals demonstrating a likelihood of improving in credit quality over time.We believe this bottom up approach to credit analysis on individual municipal bonds provides an opportunity for spread compression (i.e., have a lower spread relative to “AAA” rated municipal bonds) and potential price appreciation. As part of this individual security analysis, we employ Shape Management® as a key component of our investment process.Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds.Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape”, or how we believe that bond will perform in various interest rate environments. Over the twelve months ended August 31, 2012, we continued to focus on buying bonds in the lower spectrum of credit rating categories as well as below investment grade and non-rated bonds.The Fund’s exposure to “BBB” rated bonds represents 41.72% of its assets, and non-rated and below-investment grade represents 18.77%.We believe that purchases in this part of the market have absolute yields and credit spreads that are attractive relative to “AAA” and “AA” rated general obligation bonds.We have focused on purchasing revenue bonds of what we deem are essential service providers.These are bonds that typically have a dedicated revenue stream associated with a defined service, such as hospitals, charter schools, higher education (e.g., colleges), and senior living facilities.Our largest sector exposures included continuing care retirement communities (16.57%), hospitals (16.51%), and education (10.86%). As we continued to invest Fund assets, we focused on the eight to twenty year portion of the municipal yield curve (i.e. bonds with nine to twenty years to maturity), as we sought to take advantage of the steepness of the slope in this portion of the municipal yield curve.The Fund’s average duration increased from 5.4 years on 8/31/2011 to 6.5 years on 8/31/2012. For reasons discussed above, municipal bond prices have rallied over the past twelve months ended August 31, 2012.The 30-year AAA Municipal Market Data (MMD) yield was 3.78% on 9/1/2011 and ended 8/31/2012 at 2.89%, an 89 basis point decrease in yield.The ten-year spot on the AAA MMD curve saw yields fall 43 basis points, from 2.17% on 9/1/2011 to 1.74% on 8/31/2012.Furthermore, in the 15-year part of the MMD curve, the representative AAA yield was 3.00% on 9/1/2011 and ended 8/31/2012 at 2.17%, a decrease of 83 basis points.PTIMX’s NAV went from $20.19 on 9/1/2011 to $22.81 on 8/31/2012, and its latest monthly distribution was $.0671, paid on 8/30/2012. Past performance does not guarantee future results. All investing involves risk including the potential loss of principal. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower rated and nonrated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investments in real estate investment trusts (REITs) involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options and swap positions held in a Fund may be illiquid and the Fund manager may have difficulty closing out a position. Income from tax-exempt bonds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Federal income tax rules will apply to any capital gains distributions. Additionally, investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that market prices of ETF shares may trade at a discount to their net asset values, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Barclays Capital U.S. Municipal Bond Index is a broad-based, total return index. The index is comprised of 8,000 actual bonds. The bonds are all investment grade, fixed-rate, long-term maturities (greater than two years) and are selected from issues larger than $50 million dated since January 1984. Bonds are added to the index and weighted and updated monthly, with a one-month lag. It is not possible to invest in an index. Municipal Market Data (MMD) is an independent provider of a broad range of benchmark data and technical/fundamental analysis to the municipal bond market. Their analysis provides comprehensive coverage of the municipal cash, derivatives and U.S. Treasury markets. Correlation is a measure of the interdependence of two random variables. Allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the schedule of investments for complete holdings. Diversification does not assure a profit or protect against a loss in a declining market. The information provided herein represents the opinions of Peter B. Cook, J. Thomas Futrell and Johnathan N. Wilhelm, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) GROWTH OF PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Performance Trust Total Return Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Aggregate Bond Index Total Returns—For the Periods Ended August 31, 2012 (Unaudited) ANNUALIZED SINCE INCEPTION ONE YEAR (AUGUST 31, 2010)(1) Performance Trust Total Return Bond Fund 12.61% 10.97% Barclays Capital U.S. Aggregate Bond Index 5.78% 5.20% (1) Fund commenced investment operations on September 1, 2010. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital U.S. Aggregate Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August 31, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of August 31, 2012 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Periods Ended August 31, 2012 (Unaudited) SINCE INCEPTION ONE YEAR (JUNE 30, 2011) Performance Trust Municipal Bond Fund 17.38% 15.72% Barclays Capital U.S. Municipal Bond Index 8.78% 9.98% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on June 30, 2011, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of August 31, 2012 * For additional details on allocation of portfolio holdings by state, please see the Schedule of Investments. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENTS OF ASSETS AND LIABILITIES August 31, 2012 Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Assets Investments, at value (cost $42,230,811 and $20,614,208, respectively) $ $ Interest receivable Receivable for investments sold Receivable from Adviser — Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed — Payable to affiliates Payable to Adviser — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS August 31, 2012 PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES–6.24% AmeriCredit Automobile Receivables Trust 2009-1, B, 9.790%, 04/15/2014 $ $ 2010-2, 1.710%, 08/08/2014 2011-2, 0.900%, 09/08/2014 2009-1, C, 14.550%, 01/15/2016 Bank of America Auto Trust 2010-2, 1.940%, 06/15/2017 Ford Credit Auto Owner Trust 2012-A, 0.620%, 09/15/2014 RAMP Trust 2004-RS8, 4.980%, 08/25/2034 TOTAL ASSET BACKED SECURITIES (COST $2,787,667) MORTGAGE BACKED SECURITIES–51.09% Banc of America Alternative Loan Trust 2007-1, 5.956%, 04/25/2022 (a) 2005-5, 6.000%, 06/25/2035 2005-11, 5.750%, 12/25/2035 Banc of America Funding Corp. 2007-5, 5.500%, 07/25/2037 2007-5, 6.500%, 07/25/2037 Banc of America Mortgage Securities, Inc. 2005-F, 3.089%, 07/25/2035 (a) Bear Stearns Asset Backed Securities Trust 2004-AC5, 5.250%, 10/25/2034 2005-AC8, 5.500%, 11/25/2035 Chaseflex Trust 2005-2, 5.500%, 06/25/2035 2006-2, 6.160%, 09/25/2036 (a) 2006-2, 6.160%, 09/25/2036 (a) Citicorp Mortgage Securities, Inc. 2006-3, 5.500%, 06/25/2021 2006-1, 5.500%, 02/25/2026 2006-3, 1A9, 5.750%, 06/25/2036 2006-3, 1819, 5.750%, 06/25/2036 Citimortgage Alternative Loan Trust 2007-A4, 5.500%, 04/25/2022 Countrywide Alternative Loan Trust 2004-30CB, 5.500%, 03/25/2020 2005-7CB, 0.636%, 04/25/2035 (a) 2005-21CB, 5.250%, 06/25/2035 2005-40CB, 5.500%, 10/25/2035 2005-J10, 5.500%, 10/25/2035 2005-49CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-73CB, 6.250%, 01/25/2036 2006-32CB, 5.500%, 11/25/2036 Countrywide Home Loan Mortgage Pass Through Trust 2005-20, 5.250%, 12/25/2027 2002-J4, 5.500%, 10/25/2032 2003-7, 4.500%, 05/25/2033 2004-HYB5, 3.109%, 04/20/2035 (a) 2005-15, 5.500%, 08/25/2035 2005-16, 5.000%, 09/25/2035 2005-J3, 5.500%, 09/25/2035 2005-27, 5.500%, 12/25/2035 Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2005-10, 5.750%, 11/25/2035 Credit Suisse Mortgage Capital Certificates 2006-8, 5.500%, 10/25/2021 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche Mortgage Securities, Inc. 2004-4, 2.785%, 06/25/2034 (a) First Horizon Alternative Mortgage Securities 2006-FA6, 5.750%, 11/25/2021 2005-FA2, 0.836%, 04/25/2035 (a) GSAA Trust 2006-6, 5.651%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-AR2, 2.804%, 05/25/2034 (a) 2005-1F, 6.000%, 01/25/2035 2005-6F, 5.500%, 07/25/2035 2005-7F, 5.000%, 09/25/2035 Indymac Index Mortgage Loan Trust 2005-AR1, 2.699%, 03/25/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.000%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.455%, 04/25/2036 (a) Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2012 PRINCIPAL AMOUNT VALUE MASTR Adjustable Rate Mortgages Trust 2004-15, 3.346%, 12/25/2034 (a) $ $ MASTR Seasoned Securities Trust 2005-2, 3.758%, 10/25/2032 (a) Morgan Stanley Mortgage Loan Trust 2006-7, 5.000%, 06/25/2021 2004-11AR, 3.048%, 01/25/2035 (a) Nomura Asset Acceptance Corp. 2005-AP2, 4.976%, 05/25/2035 (a) RAAC Series 2005-SP1, 6.000%, 09/25/2034 RALI Trust 2004-QS6, 5.000%, 05/25/2019 2007-QS4, 5.500%, 04/25/2022 2004-QS7, 5.500%, 05/25/2034 2005-QS14, 6.000%, 09/25/2035 Residential Asset Securitization Trust 2004-R2, 5.500%, 08/25/2034 2005-A11, 5.500%, 10/25/2035 RFMSI Trust 2006-S10, 5.500%, 10/25/2021 2005-SA1, 2.814%, 03/25/2035 (a) WaMu Mortgage Pass Through Certificates 2004-S2, 6.000%, 06/25/2034 2006-AR2, 2.472%, 03/25/2036 (a) Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 5.500%, 03/25/2035 2005-4, 5.500%, 06/25/2035 2005-5, 5.500%, 07/25/2035 2005-9, 5.500%, 11/25/2035 Wells Fargo Mortgage Backed Securities Trust 2003-11, 4.750%, 10/25/2018 2007-2, 5.250%, 03/25/2037 TOTAL MORTGAGE BACKED SECURITIES (COST $21,114,529) MUNICIPAL BONDS–34.56% California–4.79% Centinela Valley Union High School District 0.000% Coupon, 08/01/2021 Lemon Grove Elementary School District 0.000% Coupon, 11/01/2020 San Jose Evergreen Community College District 0.000% Coupon, 09/01/2028 Santa Ana Unified School District 0.000% Coupon, 08/01/2020 West Contra Costa Unified School District 0.000% Coupon, 08/01/2022 Connecticut–1.45% Connecticut Municipal Electric Energy Cooperative 5.000%, 01/01/2030 Illinois–8.09% Chicago Board of Education 0.000% Coupon, 12/01/2021 Cook County Township High School District No. 225 Northfield 0.000% Coupon, 12/01/2020 Illinois Finance Authority 0.000% Coupon, 01/01/2020 Lake County Community Consolidated School District No. 50 Woodland 5.625%, 01/01/2026 5.750%, 01/01/2030 Lake County Community Unit School District No. 95 Lake Zurich 0.000% Coupon, 12/01/2020 Metropolitan Pier & Exposition Authority 0.000% Coupon, 06/15/2021 Indiana–3.67% City of Carmel, IN Waterworks Revenue 5.000%, 05/01/2036 Franklin Community Multi-School Building Corp. 5.000%, 01/10/2023 Zionsville Community Schools Building Corp. 0.000% Coupon, 01/15/2029 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2012 PRINCIPAL AMOUNT VALUE Michigan–1.41% City of Detroit, MI Water Supply System Revenue 5.750%, 07/01/2026 $ $ New Jersey–1.47% New Jersey Transportation Trust Fund Authority 5.750%, 06/15/2025 Pennsylvania–3.27% Brownsville Area School District 4.450%, 11/15/2033 Pennsylvania Turnpike Commission 5.500%, 12/01/2034 (a) Puerto Rico–0.78% Puerto Rico Sales Tax Financing Corp. 0.000% Coupon, 08/01/2032 Rhode Island–2.08% State of Rhode Island 5.500%, 08/01/2027 Texas–7.55% Burleson Independent School District 5.000%, 08/01/2030 City of Austin, TX Electric Utility Revenue 5.000%, 11/15/2029 Fort Worth International Airport 5.000%, 11/01/2035 North Texas Tollway Authority 5.000%, 09/01/2029 TOTAL MUNICIPAL BONDS (COST $14,751,388) SHARES SHORT-TERM INVESTMENTS–8.02% First American Treasury Obligations Fund, 0.000% (a) TOTAL SHORT-TERM INVESTMENTS (COST $3,577,227) TOTAL INVESTMENTS (COST $42,230,811)–99.91% OTHER ASSETS IN EXCESS OF LIABILITIES–0.09% TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS August 31, 2012 PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–91.85% Arizona–5.75% Phoenix Industrial Development Authority 5.000%, 06/01/2027 $ $ Pima County Industrial Development Authority 6.500%, 04/01/2026 6.625%, 07/01/2031 Tempe Industrial Development Authority 6.250%, 12/01/2042 California–3.75% City of Highland, CA 5.125%, 09/01/2024 City of Irvine, CA 4.000%, 09/02/2021 City of San Buenaventura, CA 8.000%, 12/01/2026 City of Yucaipa, CA 5.000%, 09/01/2026 El Dorado Union High School District 0.000% Coupon, 12/01/2028 National City Community Development Commission 5.750%, 08/01/2021 Palmdale Community Redevelopment Agency 0.000% Coupon, 12/01/2020 Colorado–5.13% Colorado Health Facilities Authority 4.500%, 12/01/2033 Denver Convention Center Hotel Authority 5.250%, 12/01/2022 E-470 Public Highway Authority 0.000% Coupon, 09/01/2020 0.000% Coupon, 09/01/2022 0.000% Coupon, 09/01/2023 Harvest JCT Metropolitan District 5.375%, 12/01/2037 Connecticut–0.80% Connecticut State Health & Educational Facility Authority 5.000%, 07/01/2026 District of Columbia–1.44% District of Columbia 6.250%, 10/01/2032 Florida–12.15% Citizens Property Insurance Corp. 5.500%, 06/01/2016 5.000%, 06/01/2022 Escambia County Health Facilities Authority 5.125%, 08/15/2020 5.500%, 08/15/2024 Lee County Industrial Development Authority 5.000%, 11/01/2025 Miami Beach Health Facilities Authority 4.000%, 11/15/2025 Miromar Lakes Community Development District 4.875%, 05/01/2022 Orange County Health Facilities Authority 4.000%, 06/01/2022 Palace Coral Gables Community Development District 5.000%, 05/01/2032 Venetian Community Development District 5.000%, 05/01/2023 Georgia–0.70% City of Atlanta, GA 5.500%, 11/01/2027 Main Street Natural Gas, Inc. 5.000%, 03/15/2017 5.000%, 03/15/2018 Hawaii–0.77% Hawaii State Department of Budget & Finance 5.000%, 11/15/2027 Illinois–7.98% Chicago Board of Education 5.000%, 12/01/2020 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2012 PRINCIPAL AMOUNT VALUE Illinois Finance Authority 5.125%, 02/01/2026 $ $ 5.000%, 11/01/2027 5.750%, 05/15/2031 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Regional Transportation Authority 6.000%, 06/01/2023 State of Illinois 5.000%, 01/01/2019 Town of Cicero, IL 5.000%, 12/01/2022 Village of Franklin Park, IL 6.250%, 07/01/2030 Indiana–3.01% City of Carmel, IN 7.125%, 11/15/2047 Indiana Bond Bank 5.250%, 10/15/2020 Indiana Finance Authority 5.500%, 11/15/2026 Iowa–1.42% Iowa Higher Education Loan Authority 5.625%, 10/01/2026 Iowa Student Loan Liquidity Corp. 5.300%, 12/01/2023 Louisiana–1.66% Jefferson Parish Hospital Service District No. 1 5.375%, 01/01/2031 Louisiana Local Government Environmental Facilities & Community Development 6.500%, 08/01/2029 Maine–1.16% Maine Health & Higher Educational Facilities Authority 6.000%, 07/01/2026 7.500%, 07/01/2032 Michigan–7.69% City of Detroit, MI Sewage Disposal System Revenue 5.000%, 07/01/2018 Kentwood Economic Development Corp. 5.375%, 11/15/2027 Michigan Finance Authority 5.000%, 02/01/2022 7.000%, 10/01/2031 Star International Academy 5.000%, 03/01/2033 Minnesota–2.67% City of West St. Paul, MN 6.750%, 09/01/2031 St. Paul Housing & Redevelopment Authority 6.375%, 09/01/2031 Tobacco Securitization Authority MN 5.250%, 03/01/2026 Missouri–0.72% St. Louis County Industrial Development Authority 4.500%, 09/01/2023 New Hampshire–2.32% New Hampshire Business Finance Authority 5.000%, 10/01/2018 New Hampshire Health & Education Facilities Authority 5.300%, 07/01/2017 5.600%, 10/01/2022 New Jersey–5.93% New Jersey Economic Development Authority 5.000%, 06/15/2023 5.750%, 06/15/2029 6.000%, 07/01/2032 New Jersey Higher Education Student Assistance Authority 5.000%, 12/01/2022 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2012 PRINCIPAL AMOUNT VALUE New York–1.63% Suffolk County Economic Development Corp. 5.000%, 07/01/2028 $ $ North Carolina–0.84% North Carolina Capital Facilities Finance Agency 4.000%, 03/01/2026 Ohio–2.56% County of Hamilton, OH 5.250%, 06/01/2023 Southeastern Ohio Port Authority 5.750%, 12/01/2032 Oklahoma–1.16% Oklahoma Development Finance Authority 4.500%, 01/01/2021 Oregon–1.28% Oregon State Facilities Authority 3.625%, 07/01/2021 State of Oregon Housing & Community Services Department 5.000%, 01/01/2026 Pennsylvania–5.00% Clairton Municipal Authority 4.000%, 12/01/2022 Delaware County Authority 4.000%, 10/01/2022 5.000%, 06/01/2023 Montgomery County Industrial Development Authority 5.000%, 11/15/2023 Puerto Rico–3.04% Commonwealth of Puerto Rico 5.500%, 07/01/2026 Puerto Rico Electric Power Authority 5.250%, 07/01/2027 Puerto Rico Industrial, Tourist, Educational, Medical, & Environmental Control Facilities Financing Authority 5.000%, 04/01/2027 Tennessee–1.87% Metropolitan Government Nashville & Davidson County Health & Educational Facilities Board 5.000%, 07/01/2027 Tennessee Energy Acquisition Corp. 5.000%, 02/01/2015 Texas–1.72% City of Houston, TX Airport System Revenue 5.000%, 07/01/2025 6.500%, 07/15/2030 Texas Private Activity Board Surface Transportation Corp. 7.000%, 06/30/2040 Utah–1.67% Utah State Charter School Finance Authority 6.300%, 07/15/2032 Vermont–0.51% Vermont Economic Development Authority 5.000%, 05/01/2021 Virginia–2.00% Virginia Small Business Financing Authority 4.500%, 01/01/2023 5.000%, 01/01/2027 Washington–1.25% Washington Health Care Facilities Authority 5.000%, 12/01/2032 Wisconsin–0.74% Wisconsin Health & Educational Facilities Authority 5.125%, 08/15/2019 5.000%, 08/15/2022 Wyoming–1.53% Teton County Hospital District 5.500%, 12/01/2027 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2012 PRINCIPAL AMOUNT VALUE Wyoming Community Development Authority 6.250%, 07/01/2031 $ $ TOTAL MUNICIPAL BONDS (COST $18,104,174) SHARES SHORT-TERM INVESTMENTS–12.04% Fidelity Institutional Money Market Funds–Tax-Exempt Portfolio, 0.010% (a) TOTAL SHORT-TERM INVESTMENTS (COST $2,510,034) TOTAL INVESTMENTS (COST $20,614,208)–103.89% LIABILITIES IN EXCESS OF OTHER ASSETS–(3.89)% ) TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENTS OF OPERATIONS For the Year Ended August 31, 2012 Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Investment Income Interest income $ $ Total Investment Income Expenses Advisory fees Administration and accounting fees Transfer agent fees and expenses Custody fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Reports to shareholders Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions — ) Change in net unrealized appreciation from investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Total Return Bond Fund Year Ended Year Ended August 31, 2012 August 31, 2011 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year — End of year $ $ Accumulated Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Municipal Bond Fund Year Ended Period Ended August 31, 2012 August 31, 2011(1) From Operations Net investment income $ $ Net realized gain (loss) from: Investments Short transactions ) — Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Undistributed Net Investment Income (Loss) $ $ ) (1) The Fund commenced operations on June 30, 2011. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended August 31, 2012 August 31, 2011 Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(1) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From net realized gain on investments ) ) Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % % After waiver and expense reimbursement % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement % % After waiver and expense reimbursement % % Portfolio turnover rate % % (1) Per share net investment income was calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended August 31, 2012 August 31, 2011(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From net realized gain on investments ) — Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return(3) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % After waiver and expense reimbursement(4) % % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % )% After waiver and expense reimbursement(4) % % Portfolio turnover rate(3) % % The Fund commenced operations on June 30, 2011. Per share net investment income (loss) was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS August 31, 2012 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”) are comprised of the Performance Trust Total Return Bond Fund (the “Total Return Bond Fund”) and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Total Return Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Total Return Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 with respect to the Institutional Class shares. As of the date of this report, the Retail Class shares have not commenced operations. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by Performance Trust Investment Advisors, LLC (the “Adviser”). 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities valued by a pricing service (a “Pricing Service”) are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a pricing service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. The extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS (CONT.) August 31, 2012 significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: » Level 1: Quoted prices in active markets for identical securities. » Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). » Level 3: Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of August 31, 2012: PERFORMANCE TRUST TOTAL RETURN BOND FUND Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $
